Exhibit 1 NOTICE OF ANNUAL GENERAL MEETING ULTRAPETROL (BAHAMAS) LIMITED c/o H & J Corporate Services Ltd. P.O. Box SS-19084 Ocean Centre, Montagu Foreshore East Bay Street Nassau, Bahamas TIME & DATE: 9:30 AM, Wednesday, 19 October, 2011. PLACE: H&J Corporate Services Limited, Ocean Centre, Montagu Foreshore, East Bay Street, Nassau, Bahamas. ITEMS OF BUSINESS: (1)To announce the results of the examination of proxies; declare a quorum present and proceed to business; (2)To receive and approve the audited financial statements and the report of the Auditors thereon; (3)To elect Directors for the ensuing year; (4)To consider and approve a standard resolution, ratifying and confirming all acts, transactions and proceedings of the Directors, Officers and Employees of the Company and indemnifying the Directors, Officers and Employees against all claims, actions and proceedings that may be brought against them as a result of any act performed or omitted by any of them, acting in their respective capacities as Directors, Officers and Employees of the Company; (5)To transact such other business as may properly come before the meeting and any adjournment thereof. RECORD DATE: Holders of 30,011,628 issued and fully paid common shares of the Company of record at the close of business on 15 September, 2011 are entitled to vote at the meeting. FINANCIAL STATEMENTS: The Company's 2010 Annual Report is enclosed as part of the proxy soliciting material. PROXY VOTING: It is important that your shares be represented and voted at the meeting. You can vote your shares by appearing in person or by completing and returning the proxy form enclosed in the envelope provided for that purpose. Proxies must be received at the office of H&J Corporate Services Limited, the Registered Agent, at least 24 hours prior to the Meeting. You can revoke a proxy at any time prior to its exercise at the meeting by following the instructions in the accompanying proxy statement. 19 September, 2011 By order of the Board of Directors: Leonard J. Hoskinson, Secretary ULTRAPETROL (BAHAMAS) LIMITED Registered Office: c/o H & J Corporate Services Ltd. P.O. Box SS-19084 Ocean Centre, Montagu Foreshore East Bay Street Nassau, The Bahamas PROXY STATEMENT We are providing these proxy materials in connection with the solicitation, by the Board of Directors of Ultrapetrol (Bahamas) Limited, a company incorporated under the International Business Companies Act, 2000 of The Bahamas, of proxies to be voted at the Annual General Meeting of Shareholders to be held on Wednesday, 19 October, 2011 and at any meeting following adjournment thereof. Shareholders are advised that no shareholder proposal has been filed. Further no action is proposed by the Board of Directors, which would create the possibility of a "dissenting shareholder" under Section 83 of the International Business Companies Act, 2000. The Board of Directors is also not aware of any solicitation of proxies by a person or group adverse to present management of this Company. You are cordially invited to attend the Annual General Meeting of Shareholders on Wednesday, 19 October, 2011, beginning at 9.30 a.m. Shareholders will be admitted beginning at 9:00 a.m. The meeting will be held at the offices of H&J Corporate Services Limited, Ocean Centre, Montagu Foreshore, East Bay Street, Nassau, N.P., The Bahamas. This financial year of the Company began on 1 January, 2010 and ended 31 December, 2010. References in this proxy statement to the year 2010 or financial year 2010 refer to the period mentioned above. We are mailing this proxy statement, accompanying forms of proxy and voting instructions on 19 September, 2011, to holders of record of the Company's ordinary shares as at the close of business on 15 September, 2011. PROXIES AND VOTING PROCEDURES Because many Shareholders cannot attend the meeting in person, it is necessary that a large number be represented by proxy. The Board of Directors and the management of the Company do not contemplate the solicitation of proxies otherwise than by mail. The total amount estimated to be spent by the Company in connection with this solicitation of proxies is $25,000.00 which includes printing and delivery of the Annual Reports. Proxy Submission A shareholder has the right to appoint a person or company (who need not be a shareholder), other than the persons designated by the directors as proxy holders in the accompanying form of proxy, to represent the shareholder at the meeting by striking out the names of the persons so designated and inserting the name of the chosen proxy holder in the blank space provided for that purpose in the form of proxy, or by completing and signing another proper form of proxy. A proxy must be in writing and must be executed by the shareholder or by an attorney authorized in writing. The proxy must arrive by courier, mail or be delivered by hand to the offices of H&J Corporate Services Limited, Ocean Centre, Montagu Foreshore, East Bay Street, P.O. Box SS-19084, Nassau, Bahamas no later than 24 hours in advance of the time appointed for the holding of the meeting. Revocation of Proxy A shareholder who executes and returns the accompanying form of proxy may revoke it by an instrument in writing executed by such shareholder or attorney authorized in writing and deposited at the offices of H&J Corporate Services Ltd., at any time up to and including the last business day preceding the day of the meeting, or with the Chairman of the meeting on the day of the meeting prior to the commencement thereof, or in any other manner permitted by law. Voting by Proxy All shares entitled to vote and represented by properly completed proxies received prior to the meeting and not revoked will be voted at the meeting as specified by the shareholder. If you do not indicate how your shares should be voted on a matter included in the proxy form, the shares represented by your properly completed proxy will be voted in the affirmative for each proposal. Where the proxy confers discretionary authority as to any matters that may properly come before the Meeting or any adjournments thereof, the shares represented by this proxy will be voted as the Board of Directors recommend. If any other matters are properly presented at the annual meeting for consideration, including, among other things, consideration of a motion to adjourn the meeting to another time or place, the persons named as proxies and acting thereunder will have discretion to vote on those matters according to their best judgment to the same extent as the person delivering the proxy would be entitled to vote. At the date this proxy statement went to press, we did not anticipate that any other matters would be raised at the meeting. SHAREHOLDERS ENTITLED TO VOTE AND VOTING SECURITIES Shareholders at the close of business on the record date are entitled to notice of and to vote at the Annual General Meeting. On 15 September, 2011, there were 30,011,628 shares of Common Stock of par value $0.01 each issued and outstanding. Each share is entitled to one vote on each matter properly brought before the meeting, save for shares held by the Named Shareholders, (as such term is defined in the Second Amended and Restated Memorandum of Association), which are entitled to seven (7) votes for each share of Common Stock held by it that was initially acquired by a Named Shareholder prior to the completion of the Company’s initial public offering in 2006 or thereafter acquired by one Named Shareholder from another Named Shareholder. At the close of business on 15 September, 2011, Inversiones Los Avellanos S.A. held 4,735,517 shares which represent 15.78 percent of the Company’s issued shares of Common Stock and Hazels (Bahamas) Investments Inc. held 3,128,568 shares which represent 10.42 percent of the Company’s issued shares of Common Stock. As of 30 June, 2010, Fidelity Management & Research held 4,789,465 shares and Templeton Asset Management (Singapore) Ltd. owns 3,573,885 shares representing 15.96 and 11.91 percent respectively of the Company’s issued shares of Common Stock. There are no other shareholders who own ten percent or more of the Company’s issued ordinary shares of Common Stock. QUORUM AND REQUIRED VOTE The presence, in person or by proxy, of members holding or representing 51% in value of the subscribed and issued shares of the Company is necessary to constitute a quorum at the meeting. Abstentions are counted as present and entitled to vote for the purpose of determining a quorum. Inversiones Los Avellanos S.A. and Hazels (Bahamas) Investments Inc. (being Named Shareholders) are the majority shareholders of the Company together owning 7,864,085 shares which represent 70.97 per cent of the voting rights of the Company. As Inversiones Los Avellanos S.A. and Hazels (Bahamas) Investments Inc.will be represented at the meeting, the matter of constituting a quorum will not be an issue. The affirmative vote of the holders of a majority of the ordinary shares present in person or represented by proxy and entitled to vote is required to pass the resolutions. Abstentions are not counted for the purpose of determining an affirmative vote. RESOLUTIONS OF THE MEETING & EXPLANATORY NOTES 1. Approval of the Audited Financial Statements and the Report of the Auditors thereon At the meeting, the shareholders will be called upon to consider and if deemed fit to approve the audited financial statements of the Company for the fiscal period ended December 31, 2010 and the report of the auditors thereon. 2. Election of Directors The Articles of the Company currently provide that the minimum number of directors shall be five and the maximum number shall be seven, unless otherwise determined by a vote of not less than 50% of the votes of the shares issued and outstanding and entitled to vote. Directors can be either elected annually by the shareholders at the annual meeting of shareholders or, subject to the Articles of the Company and applicable law, appointed by the Board of Directors between Annual General Meetings. Each director shall hold office until the close of the next Annual General Meeting of shareholders or until he or she ceases to be a director pursuant to the Articles or by operation of law or until his or her resignation becomes effective. The Board of Directors held twenty (20) meetings in 2010. The persons designated as proxy holders in the accompanying form of proxy will vote ordinary shares represented by such form of proxy, properly executed, for the election of the nominees whose names are set forth herein, unless specifically directed to withhold a vote. The proposed nominees are currently directors of the Company. If it becomes known at the meeting that a nominee is for any reason unavailable to serve (which the Directors have no reason to believe to be the case), the persons designated as proxyholders in the accompanying form of proxy shall have the right to exercise their discretion by voting for another qualified nominee. The following table sets forth the names of all persons proposed to be nominated for election as Directors, their principal occupation or employment and the date on which they became directors of the Company (as applicable), together with the number of any ordinary shares beneficially owned or controlled directly or indirectly. Name and Position or office Principal Occupation Director Since Number of ordinary shares beneficially owned or controlled directly or indirectly Number of Options on Shares Felipe Menendez Ross Chairman, Director Executive 24 December, 1997 Ricardo Menendez Ross Director Executive 24 December, 1997 Leonard J. Hoskinson Director Executive 16 March, 2000 Michael C. Hagan Director Businessman 18 October, 2006 Nil George Wood Director Banker 18 October, 2006 Nil Fernando Barros Tocornal Director Lawyer 13 October, 2010 Nil 3. Ratification of Acts, Proceedings and Transactions of Directors, Officers and Employees of the Company and Indemnification of Directors, Officers and Employees of the Company Directors, Officers and Employees of the Company owe a duty to the Company to act honestly and in good faith with a view to the best interests of the Company. By voting in favour of the following resolution you will be (a) approving and adopting all of the acts of the Directors, Officers and Employees of the Company for the previous financial year of the Company; and (b) agreeing to the Company indemnifying and defending the Directors, Officers and Employees against any claims, actions and proceedings that may be brought against them as a result of any act performed or omitted to be done by any of them, acting in their respective capacities as Director, Officers and Employees of the Company, except in the case of any fraudulent conduct on their part. “Resolved that the Company does ratify, approve, sanction, adopt and confirm all acts, transactions and proceedings of the Directors, Officers and Employees of the Company for the previous financial year of the Company and further that the Company do fully and effectively indemnify and save harmless all Directors, Officers and Employees of the Company, otherwise than in respect of fraud, and the Directors notwithstanding the personal interest of all of them, be authorized to execute on behalf of the Company an indemnity or indemnities in favour of such Directors, Officers and Employees as and when necessary and that in the event of any claim or necessity to defend proceedings against the Directors, Officers and Employees or any of them, such defence is to be undertaken by the Company.” EXECUTIVE COMPENSATION The top three members of executive management of the Company, the Board of Directors and the Executive Officers received aggregate annual compensation in the sum of $4.4 million for the fiscal year ending 31 December, 2010. The following table sets forth the names of each executive officer of the Company who beneficially owns or controls directly or indirectly shares, and/or options on ordinary shares of the Company. Name Position Appointment Date Number of ordinary shares beneficially owned or controlled directly or indirectly Number ofOptions on Shares Felipe Menendez Ross President & CEO 24 December, 1997 Ricardo Menendez Ross Vice President 24 December, 1997 Leonard J. Hoskinson Secretary & CFO 16 March, 2000 EQUITY INCENTIVE PLAN The Company has adopted an equity incentive plan, (the “Plan”), dated July 20, 2006, which will entitle our officers, key employees and directors to receive restricted stock units, stock appreciation rights and options to acquire common stock. Under the Plan, a total 1,400,000 shares of common stock are reserved for issuance. The Plan is administered by our board of directors.Under the terms of the Plan, our board of directors would be able to grant new options exercisable at a price per share to be determined by our board of directors. Under the terms of the Plan, no options are exercisable until at least one year after the date of grant. Any shares received on exercise of the options are not to be sold until one year after the date of the stock option grant.All options expire ten years from the date of the grant. The Plan expires ten years from the closing of our Initial Public Offering on 18 October, 2016. INDEBTEDNESS OF MANAGEMENT No members of Executive Management, no Director or Executive Officer or Senior Officer of the Company has borrowed any monies for the year 2010. RELATED PARTY TRANSACTIONS No revenue was derived from transactions with related parties for the year ended 31 December, 2010. As of 31 December, 2010, the balance of the accounts receivable from all related parties was approximately $5.4 million. CORPORATE GOVERNANCE Duties of the Board The Board of Directors of the Company has the obligation to oversee the conduct of the business of the Company and to supervise senior management that is responsible for the day-to-day conduct of the business. Any responsibility that is not delegated to a committee of the Board or senior management remains with the full Board. The Board of Directors deals with all matters that materially impact the Company. The determination as to whether Board approval needs to be sought on a particular matter is the responsibility of the President and the Chief Executive Officer of the Company. Composition of the Board of Directors The Board of Directors of the Company is presently comprised of six (6) members. Of the six 6 (6) members, three (3) members are not executives of the Company. Committees of the Board of Directors The Board of Directors has delegated certain of its responsibilities to Committees of the Board. Such Committees are generally responsible for reviewing matters specified in their mandates and making recommendation to the Board, which retains ultimate decision-making authority. The Board of Directors has constituted the Audit Committee. The Audit Committee, is comprised of a Director who is neither an officer nor an employee of the Company or any of its subsidiaries, and is responsible for the oversight of the financial reporting and internal controls of the Company, which includes the review and evaluation of the appropriate accounting principles and practices to be observed in the preparation of the accounts of the Company and its subsidiaries. The Audit Committee is responsible for the initial review of the Company’s annual audited consolidated financial statements prior to consideration thereof by the Board of Directors. It approves the scope of the audit activities proposed each year to be conducted by the independent Auditors. It also recommends the appointment and approves the terms of engagement of the independent Auditors. The Audit Committee has responsibility for reviewing practices and procedures with a view to ensuring compliance with reporting and disclosure requirements of applicable securities laws related to financial performance and material undertakings and activities of the Company and its subsidiaries. The Audit Committee also has initial responsibility for reviewing, when appropriate, public disclosure documents containing material financial information, including registration statements and prospectuses pertaining to the issuance of securities in the Company prior to their submission to the Board of Directors. The Chairman of this Committee is George Wood. SHAREHOLDER FEEDBACK AND COMMUNICATION The Company's communications policy is reviewed by the Board of Directors of the Company periodically and provides that communications with all constituents will be made in a timely, accurate and effective manner. The Company communicates regularly with its shareholders through press releases, conference calls and annual and quarterly reports. At the Company's shareholders' meetings, a full opportunity is afforded to permit shareholders to ask questions concerning the Company's activities. Investor and shareholder concerns are addressed on an on-going basis through the office of the Corporate Secretary. OTHER BUSINESS The Board of Directors of the Company knows of no matters to come before the meeting other than the matters referred to in the Notice of Annual General Meeting. However, if any other matters, which are not known to the Board of Directors of the Company, should properly come before the meeting, forms of proxy given pursuant to this solicitation by the Board of Directors of the Company will be voted on such matters in accordance with the best judgment of the person voting the proxy. DIRECTORS' APPROVAL AND CERTIFICATE The contents and the sending of this Proxy Statement and Proxy Form have been approved by the Board of Directors of the Company. The foregoing contains no untrue statement of a material factand does not omit to state a material fact that is required to be stated or that is necessary to make a statement not misleading in light of the circumstances in which it was made. Dated on this 19th day of September, 2011. Leonard J. Hoskinson Secretary
